In a negligence action, the defendant appeals from an order of the Supreme Court, Kings County, dated May 28, 1963, which granted plaintiff’s motion to increase the ad danmum clause from $6,000 to $100,000 and to transfer the cause from the Civil Court of the City of New York, County of Kings, to the Supreme Court. Order reversed, with $10 costs and disbursements; motion denied; and action remitted to the Civil Court of the City of New York, County of Kings, for further proceedings not inconsistent herewith. In our opinion, on all the facts presented, the granting of the motion was an improvident exercise of discretion. Beldock, P. J., Ughetta, Kleinfeld, Rabin and Hopkins, JJ., concur.